ORDER*
Following oral argument, the parties stipulated in writing to a settlement of this cause on the following terms: (1) the defendant shall pay three thousand dollars ($3,000.00) to the plaintiffs; (2) this case shall be dismissed with prejudice in its entirety; and (3) none of the parties make any admissions of liability.
Pursuant to the stipulation, and for good cause shown, the settlement agreement is hereby approved and this action is dismissed with prejudice. Each party shall bear its own costs.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.